Opinion by
Judge Mencer,
Hatfield Township has appealed from an order of the Court of Common Pleas of Montgomery County sustaining the appeal of Dante Iacampo from a decision of the Zoning Hearing Board of Hatfield Township (Board) denying him a special exception. The trial court directed the issuance of a special exception to Dante Iacampo and remanded the matter to the Board for the imposition of reasonable restrictions.
Following our careful review of the record in this case, we affirm the order of the Court of Common Pleas of Montgomery County on the able opinion of Judge Lowe which is reported at 99 Montg. Co. L. R. 888 (1975)